 Case 3:20-cv-03231-G-BH Document 10 Filed 01/06/21          Page 1 of 1 PageID 46



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION


JAMES STROUSE, #15976-078,                 )
                                           )
             Plaintiff,                    )
vs.                                        )   No. 3:20-CV-3231-G-BH
                                           )
JASON MABRY, et al.,                       )
                                           )
             Defendants.                   )   Referred to U.S. Magistrate Judge




       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. The plaintiff filed motions which the court construes

as objections. The District Court has made a de novo review of those portions of the

proposed findings, conclusions, and recommendation to which objection was made

and all other portions for plain error. The objections are overruled, and the Court

ACCEPTS the findings, conclusions, and recommendation of the United States

Magistrate Judge.

      SO ORDERED.

January 6, 2021.


                                        ___________________________________
                                        A. JOE FISH
                                        Senior United States District Judge
